DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The previous office action mailed 09/17/2020 failed to adequately explain the rejection of the following limitation: forming a carrier gas flow from gas components gassing out from the foil chamber wall due to the vacuum in the foil chamber without supplying any external carrier gas from outside of the foil chamber. Accordingly, a second Non-Final Office Action is issued to address the deficiency of previous action.
Status of claims
Claim 1 is amended. Claims 2-3 and 5-9 are withdrawn. Claim 4 is cancelled. Claims 1 and 10-14 are under examination. Claims 1-3 and 5-14 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 6354142 B1
Nothhelfer et al. hereinafter Nothhelfer
US 20130025349 A1
Solomon et al. hereinafter Solomon
US 20070157704 A1
Jenneus et al. hereinafter Jenneus

Decker et al. hereinafter Decker


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nothhelfer in view of Solomon and further in view of Jenneus.
With respect to claim 1, Nothhelfer discloses a method for performing a leak-tightness test on a test object (Abstract; col. 2, line 18 discloses an object 10 is contained within package 11) in a foil chamber which has at least one flexible wall region (col. 2, lines 17-27 discloses areas of the foils 2, 3 (extensible) are provided with layers 12 which ensure the presence of a coherent intermediate space 13 between foils 2, 3 and the package 11), wherein the test object comprises a test gas contained within the test object (col. 2, lines 35 discloses test gas contained in the package), the method comprising the following steps: 
introducing the test object into the foil chamber (Fig. 1 illustrates packaged object (10) is introduced into a test chamber formed by two extensible foils (2, 3)); 
evacuating the foil chamber to a pressure lower than the pressure of the test gas within the test object (col. 1, lines 46-47 disclose the intermediate space (13) is evacuated down to a pressure lower than the pressure within the package (11)); and 
measuring a test gas concentration of a gas mixture that forms in the foil chamber in the region outside the test object (as shown in Figs 1 and 4 the escaping test gas may pass through the bores 15 into line 16 to which the detector sensitive to the test gas is also connected. The test gas that escaped from package 11 mixes with the atmosphere when entering the intermediate space 13 to form a gas mixture which is referred as a test gas in the claim ), wherein the concentration of the test gas decreases after introducing the carrier gas (escaping test gas from packaging 11 pass through bores 15 diluting the concentration of existing gas in the intermediate chamber 13 before evacuated to outside detector).
Nothhelfer in col. 2, lines 28-40, discloses the presence of partial vacuum in the space between foils 2 and 3. However, Nothhelfer is silent about a carrier gas is created as a result of the partial vacuum created in the space between foils 2 and 3 and the carrier gas gassing out from 
Solomon, from the same area of invention, discloses forming a carrier gas (¶[0019] discloses the volume (chamber 16) contain small amounts of air or other gas( interpreted as carrier gas) flow from gas components gassing out from an inner surface of the chamber wall due to the vacuum in the foil chamber without supplying any external carrier gas from outside of the foil chamber (¶[0020] discloses gas containing molecules of tracer gas 1 along with any residual air or other matrix gas 2 (carrier gas) is withdrawn from chamber 16 through line 11; ¶[0009] discloses the chamber is maintained at a second pressure less than the first pressure of component 17 (unit under leak test). As illustrated in Fig. 3, no external carrier gas introduced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret the remaining gases (as a result of partial pressure) in Nothhelfer’s invention as carrier gases, since Solomon’s invention identify such gases as a remaining, residual, or other matrix gas that transport the tracer gas into the detection system. Transporting the tracer gas with the residual gas enhances speed and sensitivity of leak detection system.  
Nothhelfer does not explicitly disclose evacuating the foil chamber to a pressure lower than atmospheric pressure. 
Jenneus, from the area of determining the leakproofness of an object, discloses evacuating the foil chamber to a pressure lower than atmospheric pressure (¶[0048] discloses evacuating means 6 is arranged to lower the pressure in the second cavity 5 with respect to the ambient pressure of the chamber 4).

With respect to claim 11, Nothhelfer, Solomon and Jenneus disclose the method of claim 1 above. Nothhelfer further discloses nitrogen, oxygen or carbon dioxide is used as the test gas (col. 1 lines 25-30… a test gas be contained within the package. For example, this may be a protective gas for the packaged goods (for example, nitrogen, argon, carbon dioxide, or alike).).
With respect to claim 12, Nothhelfer, Solomon and Jenneus disclose the method of claim 1 above. Nothhelfer in col. 1 lines 25-30 discloses the test gas can be nitrogen, argon, carbon dioxide or alike. However, Nothhelfer does not explicitly disclose aromatic substances from a product packaged in the test object are used as the test gas.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aromatic substances within the test object as test gas, since the examiner takes Official Notice of the equivalence of aromatic substances and test gases disclosed in Nothhelfer invention for their use in leak-tightness test art and the selection of any of these known equivalents to perform the test would be within the level of ordinary skill in the art.
With respect to claim 13, Nothhelfer, Solomon and Jenneus disclose the method of claim 1 above. Nothhelfer further discloses a gas is used as the test gas, which gas is produced by a product packaged in the test object (col. 1 lines 25-30… a test gas be contained within the package. For example, this may be a protective gas for the packaged goods (for example, nitrogen, argon, carbon dioxide, or alike)).
With respect to claim 14, Nothhelfer, Solomon and Jenneus disclose the method of claim 1 above. Nothhelfer further discloses the test object is filled with a test gas before being placed into the test chamber (col. 1 lines 24-25…it is required that a test gas be contained within the package; Fig. 1).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nothhelfer, Solomon and Jenneus as applied to claim 1 above, and further in view of Decker.
With respect to claim 10, Nothhelfer and Jenneus disclose the method of claim 1 above. Nothhelfer as modified by Jenneus is silent about the foil chamber is evacuated to a pressure of at most circa 700 mbar before measuring the test gas concentration.
Decker, from the area of leak detection on a test specimen, discloses the foil chamber is evacuated to a pressure of at most circa 700 mbar before measuring the test gas concentration (¶[0041] discloses chamber pressure of 700 mbar for leak measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evacuate the foil chamber pressure of Nothhelfer to match Decker’s chamber pressure so that Nothhelfer chamber will have a pressure of at most circa 700 mbar before measuring the test gas for the predicable benefit of  reducing the entire chamber volume further to a low total pressure for precise leakage detection.      
Response to Arguments
Rejections under 35 U.S.C. § 112
Applicant argues that “Respectfully, it is not entirely understood why the Examiner is of the opinion that measuring a test gas concentration and performing a leak test on a test object would be two entirely different processes such that the claim would not actually perform a leak test...”. The examiner respectfully disagrees with the applicant. The preamble of the claim discloses “a leak tightness test” while the last limitation of the claim discloses measuring “a test gas concentration of the gas mixture”. Since the method claim omits essential step(s) that correlate the leak tightness test with measuring test gas concentration, such omission amount to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  - - If the test gas concentration exceeds a predetermined value an indication of a leak in the test object is determined - -.
Rejections under 35 U.S.C. § 103
Applicant argues that ‘…None of the cited references, alone or in combination, appear to teach or suggest “gas components gassing out from an inner surface of the foil chamber wall facing the test object”…’ The examiner respectfully disagrees with the applicant. The primary reference, Nothhelfer, in col. 2 lines 25-27 discloses that it is known in the art to employ foils which are porous on the side facing the package. As illustrated in Figs. 1 and 2,  the test gas and carrier gases are evacuated through a central connection 21 to the detector. Thus, the primary reference fully discloses the alleged limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861        


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861